Button, J.,
concurring in conclusion.
The petition pleads the note and credits thereon, which on the face of the pleading show that the action was not barred. All that-is said in the answer with reference to the statute of limitations is as follows: “Nor did he ever hear from said Harper or the plaintiff, until long after the .statute of limitations had run against said note, that any balance was claimed to be due thereon; that, if any of the notes so transferred to said Harper were not paid and paid promptly, it was the fault of said Harper, and not by reason of any extension granted or permitted by this defendant, and any pretended claim of any balance due thereon would be and is barred by the statute of limitations.” The general, rule is that a plea of the statute, which merely avers the pleader’s conclusion of law is bad. 13 Ency. Pl. & Pr. 214. This is the rule that has been adopted by this court in every case that has been presented to it before the present one. Scroggin v. National Lumber Co., 41 Neb. 195; Dufrene v. Anderson, 67 Neb. 130; Pinkham v. Pinkham, 61 Neb. 336. It seems to me the opinion as it now stands is directly opposed to these authorities, and overrules them without saying so.
I am inclined to think, however, that the case should be reversed on the other points mentioned in the opinion.
Root, J., concurs in the opinion of Letton, J.